Citation Nr: 0118597	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 25, 
1997, for the award of service connection for heart disease.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.  Records indicate that he also had more than 
5 years and 11 months of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein service connection for heart disease 
was granted, effective as of August 25, 1997.  The veteran 
thereafter perfected an appeal as to the assignment of that 
effective date.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran separated from service in September 1954.

3.  Cardiac problems are first shown in 1972.

4.  The veteran's claim for service connection for heart 
disease was received by VA on August 25, 1997.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
August 25, 1997, for the award of service connection for 
heart disease are not met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(b)(2) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no issue as to substantial completeness of the 
application with regard to the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has secured all private medical records that the veteran 
has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  In addition, 
the veteran has not indicated that any other records that 
would be pertinent to his claim are available but have not 
been procured.  VA's duty to assist the claimant in this 
regard, accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)). 

The veteran contends that the effective date for the award by 
VA of service connection for heart disease should be earlier 
than August 25, 1997, which is the date that has been 
assigned.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence 
and that his claim fails.

The basic facts are as follows.  The veteran separated from 
active service in September 1954.  He first sought service 
connection for heart disease by means of a statement that was 
received by VA on August 25, 1997, as indicated by the date 
stamp on that document.  Private medical records, referencing 
the presence of heart problems beginning in 1972, were 
thereafter received.

Under the pertinent statutory and regulatory provisions, the 
effective date for the award of direct or presumptive service 
connection is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, the 
effective date is the date of receipt of the claim or the 
date that entitlement arose, whichever date is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (2000).  

In the instant case, the record does not indicate, nor has 
the veteran alleged, that he filed a claim for service 
connection for heart disease within one year after his 
separation from service.  The applicable criterion, 
therefore, is the date that entitlement to service connection 
arose or the date of receipt of claim, whichever is later.  
While private medical records first show cardiac problems as 
early as 1972, review of the claims file reveals that a claim 
for service connection for that disorder was first received 
by VA on August 25, 1997.  There is no indication that a 
claim for service connection for heart disease had been 
received prior to that date, nor is there any indication that 
an informal claim of any sort, indicating an intent to apply 
for VA benefits, had been made before that claim was 
received.  38 C.F.R. § 3.155 (2000).

The Board notes that the veteran indicated, at his October 
2000 personal hearing, that service medical records that have 
not been made available would possibly demonstrate the 
presence of cardiac problems.  This assertion is irrelevant, 
in that no claim was filed within one year after his 
separation from service; it must be reiterated that, in 
circumstances in which entitlement is shown in service but no 
claim is filed within one year after service separation, the 
effective date is the date of receipt of claim.

The Board also notes that the veteran has indicated that he 
was "not allowed to file a claim with the VA within one year 
following my separation from service."  He has not explained 
further how he was "not allowed" to file a claim.  It 
nonetheless remains uncontroverted that the first claim he 
filed requesting service connection for heart disease was 
received by VA on August 25, 1997; although entitlement may 
have arisen earlier, the Board finds that August 25, 1997 
(the later date) is the appropriate effective date for the 
award of service connection for heart disease.  The 
preponderance of the evidence is against the veteran's claim.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than August 25, 
1997, for the award of service connection for heart disease 
is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

